DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
35 U.S.C. § 103 - Fujita et al.
	Applicant argues that “The compositions of Fujita as modified by Paridon require the presence of glass wool in order to solve the desired problems described in Fujita (see paragraphs [0002] - [0026]).” (Remarks Pg. 6)
	Examiner does not find this persuasive because the purpose of the glass wool is to act as a process stabilizer. See “adding glass wool makes it possible to produce a three-dimensional shaped article with reduced warping, as shown in the later-described examples and comparative examples” [0043 of Fujita].
	The purpose of the filament is to participate in a 3d printing process. The glass wool acts as a to stabilize such a process against warping. The instant claim allows for the addition of “at least one additive selected from the group consisting of an antioxidant, a slipping agent, a process stabilizer, an antiacid and a nucleant”. 
35 U.S.C. § 103 - Zinniel et al.
	Applicant argues that “Zinniel and Hifax do not teach or suggest a filament
consisting of a heterophasic propylene ethylene composition and a least one additive as
claimed.” (Remarks Pg. 8).

Examiner does not find this persuasive because Zinniel further discloses that “suitable compositional-characteristic additives include surfactants, rheology-modifying agents, electrically-conductive materials, plasticizers, heat stabilizers, photostabilizers, tackifiers, and combinations thereof. Suitable concentrations of the compositional-characteristic additives in the stock materials may vary depending on the particular compositional characteristics to be attained” [0063]
“surfactants, rheology-modifying agents” are slipping agents
“heat stabilizers, photostabilizers” are process stabilizers
A person having ordinary skill in the art would have been specifically motivated to add a stabilizer to the composition in order to stabilize the composition, which renders the disputed claim limitation obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10385478 B2 in view Takeuchi (US 5705119 A).
	In reference to claim 9, US10385478B2 claims a process for forming a consumable filament consisting of (“forming a consumable filament comprising: forming a filament, wherein the filament comprises: a propylene ethylene copolymer having” [Claim 1]): 
a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, (“propylene ethylene copolymer;…a xylene solubles content, measured at 25° C., from 3 wt % to 30 wt %, based upon the weight of the propylene ethylene copolymer, and” [Claim 1])
a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min (“a MFR L (Melt Flow Rate according to ISO 1133, condition L, at 230° C. and 2.16 kg load) from 4 to 20 g/10 min; and” [Claim 1])
wherein the filament has a diameter of 1.75 mm or 3.00 mm +/- 0.05 mm (“wherein the filament has a diameter selected from the group consisting of (a) 1.75 mm+/−0.03 mm; and (b) 3 mm+/−0.03 mm.” [Claim 10]); and 
US10385478B2 is silent regarding the addition of at least one additive selected from the group consisting of an antioxidant, a slipping agent, a process stabilizer, an antiacid and a nucleant, however, as evidenced by Takeuchi (“stabilizers are well known in polypropylene-fiber manufacture” [C21L39-41]) it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to add at least one additive selected from the group consisting of an antioxidant, a slipping agent, a process stabilizer, an antiacid and a nucleant.
Practicing the claimed invention of US10385478B2 would necessarily result in a filament.
In reference to claim 11-17, see claim 1 of US10385478B2. The cited art discloses the polymer comprises the same structure as claimed. Since, the cited prior art teaches an identical or substantially identical structure as claimed, the property is presumed to be inherent to the cited prior art. Claims must be distinguishable from the prior art in terms of structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).
	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 9 and 11-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20190030790 A1) in view of Paridon (US 20100152391 A1).
	In reference to claim 9, Fujita discloses a consumable filament (“filament for use in production of a three-dimensionally shaped product” [Abstract]) consisting of:
…
wherein the filament has a diameter of 1.75 mm or 3.00 mm +/- 0.05 mm (“wherein the filament has a diameter of 1.75 mm” [P0026].)
Fujita further discloses Example 1 wherein polypropylene (PP) pellets are melted and extruded into a filament of 1.75 mm +-.0.05 mm diameter (P0061-0066) and are intended for consumption in a 3d printer (See Abstract).
Fujita does not specifically disclose that the thermoplastic material is the claimed heterophasic propylene ethylene copolymer composition having the claimed properties.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, melt processable polypropylene copolymers with improved properties, Paridon discloses that SA233CF is a commercially available polymer comprising a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min (“The polymer has an MFR (230.degree. C./2.16 kg) of 0.8 g/10 min, a density of 905 kg/m.sup.3 and an XS content of 28 wt %. It has an ethylene content of 15.5 wt” [P0109]) and is suitable for forming filaments (See title and Fig 4, which shows a filament of the same polymer).
Paridon does not specifically indicate that the MFR is measured specifically in accordance with ISO 1133 condition L and that xylene solubility is measured according to ISO 16152, 2005, however, Paridon discloses the same structure (i.e., composition) as claimed. Since, the cited prior art teaches an identical or substantially identical structure as claimed, the property is presumed to be inherent to the cited prior art. Claims must be distinguishable from the prior art in terms of structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The combination would be achievable by forming PP filaments for consumption having a diameter of 1.75 as taught by Fujita using the particular PP polymer disclosed by Paridon as being suitable for forming filaments. There is no apparent reason why integrating the Paridon polymer into the Fujita filament would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercial available SA233CF which is a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min.
A person having ordinary skill in the art would have been specifically motivated to integrate the Paridon material in to Fujita in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or select a known material based on its suitability for its intended use.
Fujita suggests that the material may comprise glass wool ranging from 5-40 wt% [0023] wherein glass wool refers to flocculent glass fiber having a fiber diameter of about 1 to 7μm and a fiber length of about 300 to 1000 μm [0044]. 
Fujita explains that the purpose of the glass wool is to act as a process stabilizer in a 3D printing process. See “adding glass wool makes it possible to produce a three-dimensional shaped article with reduced warping” [0043 of Fujita].
	The glass wool of Fujita acts as to stabilize a 3D printing process against warping. The glass wool of Fujita satisfies the addition of at least one additive selected from the group consisting of an antioxidant, a slipping agent, a process stabilizer, an antiacid and a nucleant as required by the claim. 

In reference to claims 11-13, the combination discloses the filament as in claim 9.
Paridon further discloses wherein, 
in the heterophasic propylene ethylene copolymer, the xylene soluble content ranges from 20 wt. % to 40 wt. %  
the heterophasic propylene ethylene copolymer has a MFR L, Melt FlowRate according to ISO 1133, condition L, 230°C and 2.16 kg load, ranges from 2.0 to 50.0 g/10 min
the heterophasic propylene ethylene copolymer has an ethylene content ranging from 5 wt. % and 30 wt. %.
(“The polymer has an MFR (230.degree. C./2.16 kg) of 0.8 g/10 min, a density of 905 kg/m.sup.3 and an XS content of 28 wt %. It has an ethylene content of 15.5 wt” [P0109]).
	In reference to claims 16-17, the combination discloses the filament as in claim 9.
The combination discloses the polymer comprises the same structure as claimed. Since, the cited prior art teaches an identical or substantially identical structure as claimed, the property is presumed to be inherent to the cited prior art. Claims must be distinguishable from the prior art in terms of structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).
	Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20190030790 A1) in view of Paridon (US 20100152391 A1) and further in view of Wang (US 20160333175 A1).
	In reference to claims 14, the combination discloses the filament as in claim 9.
Paridon teaches that “The polymer has … an ethylene content of 15.5 wt” [P0109].
The combination does not disclose that the copolymer comprises a propylene homopolymer or a propylene ethylene copolymer having an ethylene content up to 10 wt.%.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, heterophasic polypropylene copolymer compositions, Wang discloses an improved heterophasic polypropylene copolymer “comprising: (i) a propylene homopolymer or propylene ethylene copolymer matrix having up to 4 wt % ethylene” (Abstract) and which “offers heterophasic copolymers with an excellent balance of properties in terms of toughness and impact strength at high flow” (P0008).
The combination would be achievable by integrating the propylene homopolymer suggested by Wang into the polymer of the combination in order to improve the toughness and impact strength. There is no reason why such an integration would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the filament such that the heterophasic propylene ethylene copolymer comprises a propylene homopolymer or a propylene ethylene copolymer having an ethylene content up to 10 wt.%.
A person having ordinary skill in the art would have been specifically motivated to integrate the propylene homopolymer suggested by Wang into the polymer of the combination in order to improve the toughness and impact strength; and to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In reference to claims 15, the combination discloses the filament as in claim 14.
Wang further discloses wherein the heterophasic propylene ethylene copolymer comprises a propylene homopolymer (“propylene homopolymer” [Abstract] and see P0079).
	Claim 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (US 20100327479 A1) in view of Hifax 3080 as evidenced by Herrera-Ramırez (NPL 20161 - of record 11/10/2020).
	In reference to claim 9, Zinniel teaches a consumable filament (“filament form from any suitable material” [P0062]) consisting of: 
…
wherein the filament has a diameter of 1.75 mm or 3.00 mm +/- 0.05 mm (“For example, a filament having a diameter of about 1.8 millimeters (about 70 mils) and formed from thermoplastic stock materials” [P0031].)
Zinniel further discloses that the filament can be formed from “any suitable material” [P0062], which is disclosed as a thermoplastic material that can be melted and extruded into a filament form (P0045).  For example, “a filament having a diameter of about 1.8 millimeters (about 70 mils) and formed from thermoplastic stock materials” (P0031).
Zinniel does not specifically disclose that the thermoplastic stock material is the claimed heterophasic propylene ethylene copolymer composition having the claimed properties.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, melt processable polypropylene copolymers with improved properties, Hifax 3080 was a commercially available thermoplastic stock material comprising
a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min 
as evidenced by the instant specification at Example PP3 (see, e.g., P0048-00492 and 22).
Hifax 3080 was on sale or otherwise available to the public before the effective filing date of the claimed invention as evidenced by Herrera-Ramırez (“Commercially available PP impact copolymer (Hifax EP3080), acquired from Lyondell Basell” [Pg190C2]) prior to the filing date of the instant application. Herrera-Ramırez was submitted for publication in August of 2016, thus, Hifax EP3080 must have been available at the latest during August 2016.
In other words, prior to Applicant’s filing date, Zinniel taught than thermoplastic stock materials could be used to form filaments for 3d printing, and Hifax 3080 was commercially available thermoplastic polymer suitable for the intended use as a thermoplastic stock material to melt processable filaments suitable for 3d printing.
Zinniel discloses that the filament can be formed from “any suitable material” [P0062], specifically from “thermoplastic stock materials” (P0031). Hifax 3080 is a suitable material, specifically a thermoplastic stock material.
The combination would be achievable by using the commercially available Hifax 3080 polymer as a thermoplastic stock material to form filaments for 3d printing as suggested by Zinniel. There is no apparent reason why the Hifax 3080 thermoplastic polypropylene copolymer could not be used to form filaments. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercial available Hifax 3080 which is a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min as evidenced by the instant specification at Example PP3 (see, e.g., P0048-0049 and 22).
A person having ordinary skill in the art would have been specifically motivated to use the commercially available thermoplastic polymer, Hifax 3080, in the Zinniel process, which requires a thermoplastic in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Zinniel further discloses that “suitable compositional-characteristic additives include surfactants, rheology-modifying agents, electrically-conductive materials, plasticizers, heat stabilizers, photostabilizers, tackifiers, and combinations thereof. Suitable concentrations of the compositional-characteristic additives in the stock materials may vary depending on the particular compositional characteristics to be attained” [0063]
“surfactants, rheology-modifying agents” are slipping agents
“heat stabilizers, photostabilizers” are process stabilizers
The combination would be achievable by adding at least one additive selected from the group consisting of an antioxidant, a slipping agent, a process stabilizer, an antiacid and a nucleant to the composition as suggested by Zinniel.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercially available Hifax 3080 with the addition of at least one additive selected from the group consisting of an antioxidant, a slipping agent, a process stabilizer, an antiacid and a nucleant.
A person having ordinary skill in the art would have been specifically motivated to add a stabilizer to the composition in order to stabilize the composition combine prior art elements according to known methods to yield predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claims 11-17, the combination discloses the filament as in claim 9.
As evidenced by the instant specification at Example PP3 (see, e.g., P0048-00493 and P0022, as filed) the commercially available thermoplastic polymer, Hifax 3080, would have the claimed composition and properties.
In other words, prior to Applicant’s filing date, Zinniel taught than thermoplastic stock materials could be used to form filaments for 3d printing, and Hifax 3080 was commercially available thermoplastic polymer suitable for the intended use as a thermoplastic stock material to form filaments for 3d printing. When the commercially available Hifax 3080 polymer was used to form filaments, they would have had the same structure and properties as claimed.
It would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercially available Hifax 3080 for use in 3d printing there thereby arrive at the claimed invention.
Conclusion
US 8158539 B2: “Here polypropylene pellets 810 and the nucleating agent (e.g., aluminosilicate glass) 812 are combined at 814, extruded at 816, spun at 818, drawn and spinfinished at 820, and crimped and cut into nucleated polypropylene fibers at 822 of conventional size” (emphasis added)
US 3886683 A: “This is so well known that even when descriptions as to working polypropylene, for example, make no reference to stabilizers, everyone skilled in the art is aware that a relatively high proportion of stabilizer must be present, especially for producing shaped objects by processes which require much heat. For this reason many commercial polypropylene resins already contain the stabilizers, partially for the purpose of carrying the polymer from raw resin through the melting, extrusion of strands” (emphasis added)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://onlinelibrary.wiley.com/doi/pdf/10.1002/polb.24258; Submitted for publication on 08/2016
        2 “Heterophasic propylene ethylene copolymer sold under the tradename HIFAX EP3080 having an ethylene content of 18 wt %, xylene soluble content of 32.0 wt %, a MFR of 7.5 g/10 min. and an intrinsic viscosity of xylene soluble fraction IV of 3.5 dl/g.” (P0049 of Instant Application, Spec. as filed)
        3 “Heterophasic propylene ethylene copolymer sold under the tradename HIFAX EP3080 having an ethylene content of 18 wt %, xylene soluble content of 32.0 wt %, a MFR of 7.5 g/10 min. and an intrinsic viscosity of xylene soluble fraction IV of 3.5 dl/g.” (P0049 of as filed Spec)
        
        NOTICE: The rejection combines the prior art’s HIFAX EP3080 with Zinniel. The rejection does NOT combine the instant disclose of HIFAX EP3080 with Zinniel. However, the rejection points out that Applicant discloses that the claimed polymer is HIFAX EP3080, and thus the HIFAX EP3080 of the prior art reads on the claimed polymer.